Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 12/22/2021 have been acknowledged. Claims 3-11 and 15-17 are pending.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites: “The 
Claims 4 and 5 are rejected for depending on claim 3 with the new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0219198 to Pflueger et al., in view of US 2017/0047624 to Gunna et al.
Regarding claim 17, the process limitation “wherein the battery module housing includes an extruded profile or a profile produced in a continuous manufacturing process, such that the battery module housing is formed as a single integral piece, the single integral piece including integrated media-conducting channels…” makes the instant claim a product-by-process claim and product-by-product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. In this case, the battery module housing that is a single integral piece and includes integrated media-conducting channels is considered.
Pflueger et al. teaches a battery module 10 comprising: 
a battery module housing 11; and 
a plurality of battery cells 12 accommodated by the battery module housing 11, 
wherein the battery module housing 11 includes an extruded profile or a profile produced in a continuous manufacturing process, such that the battery module housing is formed from two substantially L-shaped housing side walls 14 connected together, the profile including integrated media-conducting channels or cooling ducts 16 configured to control the temperature of the battery cells and configured to conduct media therethrough, 
wherein a cross section of the profile surrounds the battery cells from four sides, 
wherein the cross section of the profile constitutes wall portions of the battery module housing, the wall portions comprising two lateral wall portions, an upper wall portion, and a lower wall portion of the battery module housing (abstract; Figs. 1, 2, 4, band 5; [0003]; [0006]; [0008]; [0035]; [0036]; [0039]), 
wherein the battery module housing is closed by separate end plates or housing plates 15 to form a cuboidal structure (abstract; Figs. 4 and 5; [0003]; [0006]; [0038]; [0039]), 
16, and wherein at least one of the wall portions does not include any of the integrated media-conducting channels and is thinner than the at least one of the wall portions that contains the plurality of the integrated media-conducting channels (Figs. 1 and 2), 
wherein the end plates comprise a first end plate or housing plate 15 and a second end plate or housing plate 15, wherein the first end plate 15 comprises an inlet opening or inlet connection pieces 16.1 and the second end plate 15 comprises an outlet opening or outlet connection pieces 16.2, wherein the integrated media-conducting channels 16 are parallel with each other, wherein the integrated media-conducting channels 16 each have an inlet opening at a face of the at least one wall portion coupled to the first end plate 15, wherein the integrated media-conducting channels 16 each have an outlet opening at an opposite face of the at least one wall portion that is coupled to the second end plate 15, and wherein the inlet opening of each of the integrated media-conducting channels 16 is in direct fluid communication with the inlet opening or inlet connection pieces 16.1 of the first end plate 15 and the outlet opening of each of the integrated media-conducting channels 16 is in direct fluid communication with the outlet opening or outlet connection pieces 16.2 of the second end plate 15 such that cooling media is configured to flow in parallel in the media-conducting channels 16 (Fig. 6(a); [0040]).
Pflueger et al. does not expressly teach that the profile is formed as a single integral piece, wherein the wall portions are configured as the single integral piece.
64 including a single-piece enclosure structure having four sides and integrated coolant channels (Figs. 2 and 8; [0048]; [0051]; [0064]). Gunna et al. also teaches forming the enclosure by extruding the enclosure ([0019]; [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the housing profile as a single integral piece in the battery module of Pflueger et al., because Pflueger et al. teaches making the housing from two pieces and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)) as Gunna et al. demonstrates that such single integral housing profile is attainable. The skilled artisan would have obtained expected results turning a two-piece structure whole.
Regarding claim 6, Pflueger et al. teaches that the profile includes aluminum ([0006]).
Regarding claim 7, Pflueger et al. teaches that the profile is produced by extrusion ([0006]).

Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0190664 to Frohnmayer et al., in view of US 2017/0047624 to Gunna et al. and US 2011/0132580 to Herrmann et al.
Regarding claim 17, the process limitation “wherein the battery module housing includes an extruded profile or a profile produced in a continuous manufacturing process, such that the battery module housing is formed as a single integral piece, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. In this case, the battery module housing that is a single integral piece and includes integrated media-conducting channels is considered.
Frohnmayer et al. teaches a battery module comprising: 
a battery module housing or enclosure 3100, 3200, 3700, or 3800; and 
a plurality of battery cells accommodated by the battery module housing, 
wherein the battery module housing includes extruded walls or enclosure portions, or walls or enclosure portions produced in a continuous manufacturing process, such that the battery module housing is made integral by assembling the walls or enclosure portions (Figs. 31-38; [0053-55]; [0059]; [0067]), the battery module housing including integrated media-conducting channels, e.g. fluid pathways 3114 (Figs. 31-35) or 3840, 3842, 3844, 3846 (Fig. 38]), or unlabeled fluid pathways in Figs. 36 and 37, configured to control the temperature of the battery cells and configured to 
wherein the cross section of the profile constitutes wall portions of the battery module housing, the wall portions comprising two lateral wall portions, e.g. left and right wall portions of the enclosure 3100, 3200, 3700, or 3800, and an upper and a lower wall portions of the battery module, e.g. upper and lower wall portions of enclosure 3100, 3200, 3700, or 3800, the terms “lateral”, “upper”, and “lower” relatively defined, wherein the battery module housing is closed by separate end plates, e.g. various baffle plates and/or return plates ([0061]), to form a cuboidal structure (Figs. 31-38; [0060-65]; [0070]; [0073]),
wherein at least one of the wall portions contains a plurality of the integrated media-conducting channels, e.g. fluid pathways 3114 (Figs. 31-35) or 3840, 3842, 3844, 3846 (Fig. 38]), or unlabeled fluid pathways in Figs. 36 and 37, and wherein at least one of the wall portions does not include any of the integrated media-conducting channels and is thinner than the at least one of the wall portions that contains the plurality of the integrated media-conducting channels (for example, see wall portions of the enclosure 3200 in Fig. 32 and 33),
wherein the end plates comprise a first end plate, e.g. baffle plate 352 and return plate 650, and a second end plate, e.g. baffle plate 356 and return plate 654, wherein the first end plate comprises an inlet opening, e.g. fluid input 430, and the second end plate comprises an outlet opening, e.g. fluid outlet 436 (Figs. 4-6; [0041]; [0061]), 
3114 (Figs. 31-35; [0066]) or 3840, 3842, 3844, 3846 (Fig. 38), or unlabeled fluid pathways in Figs. 36 and 37, are parallel with each other (Figs. 31-38), 
wherein the integrated media-conducting channels each have an inlet opening at a face of the at least one wall portion coupled to the first end plate or return plate 650, wherein the integrated media-conducting channels each have an outlet opening at an opposite face of the at least one wall portion that is coupled to the second end plate or return plate 654 (Figs. 6 and 32; [0061]), and wherein the inlet opening of each of the integrated media-conducting channels is in fluid communication with the inlet opening or fluid input 430 of the first end plate or return plate 650 and the outlet opening of each of the integrated media-conducting channels is in fluid communication with the outlet opening or fluid outlet 436 of the second end plate or return plate 654 such that cooling media flows in parallel in the media-conducting channels (Figs. 4-6 and 31-38; [0041]; [0042]; [0061]).
Frohnmayer et al. does not expressly teach that the profile is formed as a single integral piece, the wall portions configured as the single integral piece.
Gunna et al. also relates to a battery module and teaches a monolithic body 64 including a single-piece enclosure structure having four sides and integrated coolant channels (Figs. 2 and 8; [0048]; [0051]; [0064]). Gunna et al. also teaches forming the enclosure by extruding the enclosure ([0019]; [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the housing profile as a single integral piece in the battery module of Frohnmayer et al., because Frohnmayer et al. teaches Howard v. Detroit Stove Works, 150 U.S. 164 (1893)) as Gunna et al. demonstrates that such single integral housing profile is attainable. The skilled artisan would have obtained expected results turning a two-piece structure whole.
Finally, Frohnmayer et al. does not expressly teach that the fluid communication is direct between each of the integrated media-conducting channels and the end plates as claimed.
Herrmann et al. also relates to cooling a battery (abstract; [0005]) and teaches a cooling element designed as an extruded aluminum profile 1 with a plurality of passages 2 (Figs. 1-9; [0060]; [0061]), wherein headers 6 are arranged on the ends of the passages 2 to direct a fluid flow from an inlet in a header 6 at one end of the passages 2 to an outlet in a header 6 at the other end of the passages 2, for example, in a direct pattern as shown in Fig. 4 ([0064]) or in a serpentine pattern with the help of baffles 7 as shown in Fig. 5 ([0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end plates or the baffle plates and return plates of Frohnmayer et al. to arrive at the claimed direct fluid communication, motivated by the fact that Herrmann et al. demonstrates known variations in the headers (corresponding to the end plates) designed to direct fluid flow in a direct fashion (Fig. 4) or a serpentine pattern (Fig. 5) and so the skilled artisan would have obtained expected results changing one known configuration to another. 
Regarding claim 6, Frohnmayer et al. teaches that the profile includes aluminum ([0067]).
Regarding claim 7, Frohnmayer et al. teaches that the profile is produced by extrusion ([0053-55]; [0059]; [0067]).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pflueger et al. and Gunna et al. or Frohnmayer et al., Gunna et al., and Herrmann et al. as applied to claim 17 above, in view of US 2013/0252059 to Choi et al.
Regarding claims 8-11, claims 9 and 11 are product-by-process claims where the claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. In this case, the profile made of a fiber/plastic composite is considered for claims 8 and 9 and the profile made of plastic or fiber-reinforced plastic for claims 10 and 11.
Pflueger et al. teaches that the profile includes aluminum ([0006]). Frohnmayer et al. teaches that the profile includes metals (e.g., steel, aluminum, etc.), polymers, and ceramics ([0067[). 
Pflueger et al. or Frohnmayer et al. does not expressly teach that the profile includes a fiber/plastic composite as per claims 8 and 9, or that the profile is made of plastic or fiber-reinforced plastic as per claims 10 and 11.
Choi et al. also relates to an enclosure or case for a battery and teaches that the case is manufactured by an extrusion-compression molding method using a fiber-reinforced plastic composite ([0058]).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pflueger et al. and Gunna et al. or Frohnmayer et al., Gunna et al., and Herrmann et al. as applied to claim 17 above, in view of US 2009/0142653 to Okada et al.
Regarding claim 15, Pflueger et al. or Frohnmayer et al. does not expressly teach that the battery module housing includes water, a water/glycol mixture, evaporating refrigerant, or oil as a medium for controlling the temperature of the battery cells.
Okada et al. also relates to a battery module or block and teaches that a cooling pipe or a cooling plate accommodating the cooling pipe is arranged in the bottom surface of the battery block, wherein the coolant can be coolant that cools the cooling pipe by heat of vaporization, or coolant of cooled liquid such as water and oil that cools the cooling pipe (abstract; all figures; [0007]; [0086]; [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed cooling medium for controlling the temperature of the battery cells in the prior art battery module, motivated by the fact that Okada et al. demonstrates that the cooling water or oil is a known coolant that can efficiently cool the batteries in a module (abstract; all figures; [0007]; .

Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0252059 to Choi et al., in view of Pflueger et al. and Gunna et al.
Regarding claim 16, Choi et al. teaches a high-voltage energy accumulator, e.g. high-voltage battery 1, of an electrically drivable vehicle, comprising: 
a battery box or case configured to accommodate a plurality of battery modules or battery packs 300 (Figs. 1 and 2; [0006]; [0007]).
Choi et al. does not expressly teach that the battery modules are configured as claimed in claim 17.
Pflueger et al. and Gunna et al. teach the battery module of claim 17 as explained above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the battery modules of Pflueger et al. and Gunna et al. in the high-voltage battery of Choi et al., motivated by the fact that Pflueger et al. teaches that the battery module is for an at least electrically drivable vehicle, exhibiting a plurality of battery modules ([0002]; [0019]) and that the module housing can be fixed to an external component of a vehicle, so that the module housing can be secured to prevent mechanical influences ([0013]).
Regarding claims 3 and 4, the battery module housing of Pflueger et al. comprises wall portions that are structurally the same as those in the claimed invention 
Regarding claim 5, the battery module housing of Pflueger et al. comprises wall portions that are thicker than others as cooling ducts may be configured on at least a first housing side wall and or a second housing side wall ([0008]); the thicker wall portions are configured as or are capable of being configured as the load paths.

Claim 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0252059 to Choi et al., in view of Frohnmayer et al., Gunna et al., and Herrmann et al.
Regarding claim 16, Choi et al. teaches a high-voltage energy accumulator, e.g. high-voltage battery 1, of an electrically drivable vehicle, comprising: 
a battery box or case configured to accommodate a plurality of battery modules or battery packs 300 (Figs. 1 and 2; [0006]; [0007]).
Choi et al. does not expressly teach that the battery modules are configured as claimed in claim 17.
Frohnmayer et al., Gunna et al., and Herrmann et al. teach the battery module of claim 17 as explained above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the battery modules of Frohnmayer et al., Gunna et al., and Herrmann et al.in the high-voltage battery of Choi et al., motivated by the fact that Frohnmayer et al. teaches that motive batteries for electric vehicles require temperature regulating structures in order to avoid premature 
Regarding claims 3 and 4, the battery module housing of Frohnmayer et al. comprises wall portions that are structurally the same as those in the claimed invention and are thus configured as or are capable of being configured as load paths of the electrically drivable vehicle.
Regarding claim 5, the two lateral wall portions or the upper wall portion and the lower wall portion of the battery module housing of Frohnmayer et al. have greater thicknesses than the other wall portions and so the thicker ones are configured as or are capable of being configured as the load paths. For example, see wall portions of the enclosure 3200 in Fig. 32 and 33.

Response to Arguments
Applicant’s arguments with respect to claims 3-11 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argued about the claim limitations “direct fluid communication” and “a single integral piece” on Pages 5-11 of the remarks. To better address the features that Applicant pointed out, the Examiner has applied two new 
Finally, Applicant argued about claims 3-5 on Pages 11 and 12 that the cited prior art references do not teach or suggest the claimed load paths, which are an “unexpected feature of the claimed invention.” However, the claims and the specification do not describe the claimed load paths other than that they are wall portions of the battery module housing. It seems that as long as the prior art battery module housing meets the claimed structure, the wall portions of the battery module housing are configured as or are capable of being configured as the load paths. As a result, any “unexpected improvement” discussed in the remarks and Kellner Declaration, at paragraph 15, have to follow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725